                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION



DEKALB FARMERS MARKET, INC.,
WOOD'S PRODUCE COMPANY, INC. and
PIONEER GROWERS COOPERATIVE,

                             Plaintiffs,                     Civil Action No. 5: 18-cv-00201-D

v.                                                           ORDER

JUAN ANTONIO PACHECO a/k/a JUAN ANTONIO
CASTILLO, OSCAR N. COLLAZO, and UNITED
PRODUCE, LLC,


                             Defendants.




        Upon consideration of Plaintiff Pioneer Growers Cooperative's Consent Motion to

Dismiss, and for good cause having been shown it is hereby

        ORDERED that the Motion is GRANTED, and any and all of Pioneer Growers

Cooperative's claims against United Produce LLC be and are hereby dismissed, with the parties

bearing their own costs.

        All claims made by Plaintiff Wood's Produce Co., Inc. remain pending for adjudication by

this Court.

        SO ORDERED. This _J_ day of August 2019.




                                                      J   ES C. DEVER III
                                                      United States District Judge
